      Case 2:20-cv-00169 Document 46 Filed on 07/21/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 21, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

LOYD LANDON SORROW,                           §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 2:20-CV-169
                                              §
UNITED STATES OF AMERICA, et al,              §
                                              §
         Defendants.                          §

                                          ORDER

       On February 9, 2021, the Court entered final judgment in this action, dismissing it

with prejudice. D.E. 34. On June 17, 2021, the Court denied Plaintiff’s motion to alter

or amend the judgment. D.E. 39. Now before the Court is Plaintiff’s “‘Objection’ and

Motion for ‘Findings of Facts and Conclusions of Law’” (D.E. 41). The Court’s findings

of fact and conclusions of law are already contained in the Magistrate Judge’s

memoranda and recommendations (M&Rs) and the Court’s adoption of the M&Rs.

Plaintiff is not entitled to any additional findings or conclusions. Plaintiff further objects

to the decision, rearguing the merits of his claims. His arguments are not timely and are

not appropriate subjects for a further motion to alter or amend the judgment under

Federal Rule of Civil Procedure 60. The motion is DENIED.

       ORDERED this 21st day of July, 2021.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE



1/1
